DAYTON BAR ASSOCIATION v. BART.

           [Cite as Dayton Bar Assn. v. Bart (1997), 80 Ohio St. 3d 538]

Attorneys at law — Misconduct — One-year suspension with credit for time

      served during interim suspension — Engaging in conduct involving

      dishonesty, fraud, deceit, or misrepresentation.

  (No. 97-1747 — Submitted October 7, 1997 — Decided December 31, 1997.)

  ON CERTIFIED REPORT by the Board of Commissioners and Grievances of the

                            Supreme Court, No. 96-97.

      On June 27, 1996, the United States Attorney charged respondent, David R.

Bart of Dayton, Ohio, Attorney Registration No. 0006559, and seven others with

conspiracy to evade taxes. As the result of a plea bargain, rather than go to trial,

respondent pled guilty to conspiring to commit tax fraud in violation of Section

371, Title 18, U.S.Code. He was convicted of a felony on October 21, 1996, fined

$10,000, and placed on probation for three years.        On November 26, 1996,

pursuant to Gov.Bar R. V(5)(A)(2), we suspended respondent from the practice of

law. In re Bart (1996), 77 Ohio St. 3d 1457, 672 N.E.2d 180. On that same day,

relator, Dayton Bar Association, filed a complaint against respondent, charging

him with disciplinary violations. Respondent filed his answer, and a panel of the

Board of Commissioners on Grievances and Discipline (“board”), after reviewing

the facts underlying respondent’s conviction, concluded that respondent had

violated DR 1-102(A)(4) (engaging in conduct involving dishonesty, fraud, deceit,

or misrepresentation).

      The panel received evidence about respondent’s precarious physical

condition, as well as character testimony from a judge in Montgomery County, the

United States Attorney, the attorney for the relator, and another attorney. In

addition, the panel considered in mitigation that the government did not lose any
money as a result of respondent’s actions. The panel noted also that respondent

declined the offered possibility of pleading guilty to a misdemeanor of theft

because to do so would be to perjure himself. Finally, the panel observed that

respondent himself notified the board of his conviction in November 1996.

      The panel recommended that respondent be suspended from the practice of

law for one year with credit for the time he served during the interim suspension.

The board adopted the findings, conclusions, and recommendation of the panel.

                             __________________

      Richard H. Hammond, for relator.

      Gary Leppla, for respondent.

                             __________________

      Per Curiam. We adopt the findings, conclusions, and recommendation of

the board. Respondent is hereby suspended from the practice of law for one year,

with credit for the time served during his interim suspension which commenced on

November 26, 1996. Costs taxed to respondent.

                                                           Judgment accordingly.

      MOYER, C.J., DOUGLAS, RESNICK, F.E. SWEENEY, PFEIFER, COOK and

LUNDBERG STRATTON, JJ., concur.




                                         2